Order entered November 7, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00127-CR
                                    No. 05-13-00128-CR

                           LEWIS MICHAEL WALL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 219-80388-2011, 219-80389-2011

                                         ORDER
       The Court GRANTS appellant’s November 4, 2013 motion to extend time to file his

reply brief. We ORDER appellant to file his reply brief by December 4, 2013.


                                                    /s/   DAVID EVANS
                                                          JUSTICE